Title: To Thomas Jefferson from Valentine W. Southall, 9 November 1824
From: Southall, Valentine W.
To: Jefferson, Thomas


                        Dr Sir,
                        
                            
                            Nov. 9. 1824
                    Enclosed, I have the honor to hand you the invitation of a deputation of the people of Rockbridge to Genl La Fayette, with their wish that it may be presented to him. The gentlemen of the deputation would have, in person, waited upon him, but for the inclemency of the day: they will, however, (and beg it may be communicated to him) visit Monticello in the morning to receive his answer. I presume their object is to have his answer in writing.With Salutations of friendship and esteem,
                        V W Southall